Caton, C. J. This was not purchase money, within the meaning of onr dower law. That means money due the vendor, for land purchased on a credit, and does not mean money borrowed of a third person and invested in the purchase of the land. When sifted out, this is the only question there is in this case which requires notice. On the foreclosure of a mortgage, given for such purchase money as this, the decree bars the wife’s dower. The meaning of the statute is so obvious, that it requires no serious argument. There might be a question whether the order entering the default of the defendants was equivalent to an order taking the bill as confessed, but as that is not again likely to arise in this or another suit, we pass it without consideration. The decree is reversed, and the suit remanded. Decree reversed.